DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “a” needs to be added before “plurality of liquid diversion vanes” in line 5.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Reference number 104 is used for both liquid-diverting cover and pressure relief device.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of air passage chambers”.
Claim 5 recites “a housing that includes a plurality of air passage chambers that define airflow passages; and flaps secured in the air passage chambers over the airflow passages”.  It’s not clear as to how many airflow passages are defined in each of the plurality of air passage chambers and how many flaps are in each of the plurality of air passage chambers.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a housing that includes a plurality of air passage chambers that each define an airflow passage; and a flap secured over each airflow passage.
Claim 6 recites “the at least one liquid diversion vane is angled”.  It’s not clear if the limitation means the at least one liquid diversion vane is angled relative to a certain structure, if so what structure is used as reference for the angle?  Or does that mean the at least one liquid diversion vane has a shape that has particular angle?  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one liquid diversion vane is angled relative to a vertical plane”.
 Claim 7 recites “an upper end” and “a lower end”.  It’s not clear as to what structure has “an upper end” and “a lower end”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…wherein the at least one liquid diversion vane inwardly angles toward a pressure relief device from an upper end of the at least one liquid diversion vane towards a lower end of the at least one liquid diversion vane”.
Examiner recommend applicant to amend claim 8 to “…wherein the liquid-diverting cover further comprises a frame that includes a base, lateral support walls and an upper ridge, wherein the base is connected to the lateral support walls and an upper ridge,…”
Claim 14 recites “plurality of liquid diversion vanes that define a plurality of air outlets”.  It’s not clear as to how many air outlets are defined by each vane.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a plurality of liquid diversion vanes that each defines an air outlet”.
Claim 14 recites “the plurality of liquid diversion vanes are angled”.  It’s not clear if the limitation means the at least one liquid diversion vane is angled relative to a certain structure, if so what structure is used as reference for the angle?  Or does that mean the at least one liquid diversion vane has a shape that has particular angle?  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of liquid diversion vanes are angled relative to a vertical plane”.
Claim 16 recites “a housing that includes a plurality of air passage chambers that define airflow passages; and flaps secured in the air passage chambers over the airflow passages”.  It’s not clear as to how many airflow passages are defined in each of the plurality of air passage chambers and how many flaps are in each of the plurality of air passage chambers.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a housing that includes a plurality of air passage chambers that each defines an airflow passage; and a flap secured over each airflow passage.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of air passage chambers”.
Claim 17 recites “an upper end” and “a lower end”.  It’s not clear as to what structure has “an upper end” and “a lower end”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “each of the plurality of liquid diversion vanes inwardly angles toward the pressure relief device from an upper end towards a lower end of the respective liquid diversion vane”.
Claim 18 recites “lateral support walls and an upper ridge”.  It’s not clear as to what structure has lateral support walls and an upper ridge.  Examiner recommend applicant to amend claim 8 to “…a frame that comprises: a base, lateral support walls and an upper ridge, wherein the base is connected to the lateral support walls and an upper ridge,…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya (JP2005008126. See attached machine translation).
Regarding claim 1, Shibuya teaches a pressure relief assembly “that is configured to be secured to a portion of a vehicle” (This is intended use), the pressure relief assembly comprising:
Air flowing out from the vehicle interior to the outside of the vehicle compartment flows into the duct body 17 via the ventilation opening portion 27”).
	Regarding claim 2, Shibuya teaches the at least one liquid diversion vane comprises a plurality of liquid diversion vanes (plural vanes 28, shown in fig 5), and wherein the at least one air outlet comprises a plurality of air outlets (plural openings 27 shown in fig 4-5).
Regarding claim 3, Shibuya teaches a pressure relief device (17, fig 5), wherein the liquid-diverting cover is secured to a rear of the pressure relief device (to the right side shown in fig 5).
Regarding claim 4, Shibuya teaches the pressure relief device includes a drainage trough (See fig 5 and annotated fig 1), wherein the liquid-diverting cover is “configured to divert liquid into the drainage trough” (the liquid-diverting cover is capable of performing this function).
Regarding claim 5, Shibuya teaches the pressure relief device comprises:
a housing ([0028] line 1 and fig 5, “frame body 20”) that includes a plurality of air passage chambers (space separate by walls 22, fig 5) that each define an airflow passage (25, fig 5); and a flap (21, fig 5) secured over each airflow passage (See fig 5).
[AltContent: textbox (V-shaped portion form a drain trough)][AltContent: arrow][AltContent: oval][AltContent: textbox (Annotated figure 1)]
    PNG
    media_image1.png
    290
    329
    media_image1.png
    Greyscale





Regarding claim 6, Shibuya teaches the at least one liquid diversion vane is angled relative to a vertical plane (annotated figure 2)
Regarding claim 7, Shibuya teaches the at least one liquid diversion vane inwardly (inwardly toward the middle of system shown in fig 5) angles toward a pressure relief device (17, fig 5) from an upper end (upper right end shown in fig 5) of the at least one liquid diversion vane towards a lower end (lower left end shown in fig 5) of the at least one liquid diversion vane (See fig 5).
[AltContent: textbox (Vanes are angled relative to this back wall of the cover)][AltContent: textbox (Annotated figure 2)][AltContent: arrow]
    PNG
    media_image2.png
    496
    233
    media_image2.png
    Greyscale
 


Regarding claim 14, Shibuya teaches a pressure relief assembly “that is configured to be secured to a portion of a vehicle” (This is intended use), the pressure relief assembly comprising:
a pressure relief device (17, fig 5); and
a liquid-diverting cover (18, fig 4) is secured to a rear of the pressure relief device (to the right side shown in fig 5), wherein the liquid-diverting cover includes a plurality of liquid diversion vanes (28, fig 4 or 5) that each defines an air outlet (opening 27.  Examiner is interpreting ‘vane that defines at least one air outlet’ to be inclusive of vane that has an air outlet, as well as vane that forms an air outlet in conjunction with another structure), wherein the plurality of liquid diversion vanes are angled relative to a vertical plane (see annotated fig 2), wherein the plurality of liquid diversion vanes are configured to block liquid from passing into an interior cabin of the vehicle (see fig 5, rain shown in dash line 40 is blocked by vanes 28), and Air flowing out from the vehicle interior to the outside of the vehicle compartment flows into the duct body 17 via the ventilation opening portion 27”).
Regarding claim 15, Shibuya teaches the pressure relief device includes a drainage trough (See fig 5 and annotated fig 1), wherein the liquid-diverting cover is “configured to divert liquid into the drainage trough” (the liquid-diverting cover is capable of performing this function).
Regarding claim 16, Shibuya teaches the pressure relief device comprises:
a housing ([0028] line 1 and fig 5, “frame body 20”) that includes a plurality of air passage chambers (space separate by walls 22, fig 5) that each defines an airflow passage (25, fig 5); and a flap (21, fig 5) secured over each airflow passage (See fig 5).
Regarding claim 17, Shibuya teaches each of the plurality of liquid diversion vanes inwardly angles toward the pressure relief device from an upper end (upper right end shown in fig 5) toward a lower end (lower left end shown in fig 5) of the respective liquid diversion vane (See fig 5).

Allowable Subject Matter
Claims 8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art was Shibuya and Shibuya fails to teach the frame of liquid-diverting cover having an upper ridge.  It would not have been obvious to add an upper ridge to Shibuya because adding a structure to the frame would reduce inflow opening size of the cover, which directly reduces the amount of pressure being released out of cabin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KO-WEI LIN/Examiner, Art Unit 3762